Honorable  B. T. Walters                         Opinion No. O-491 9
County Auditor                                   Re: Does the Commissioners*     Court
Smith County                                          of Smith County have the authori-
Tyler, Texas                                          ty to appropriate county funds to
                                                      pay election judges in common
                                                      school districts and independent
                                                      school dfstrtcta under the facts
Dear   Sir:                                           stated ?

             Your letter of October 14, 1942, requesting the opinion of
this department  on the above stated question reads in part as follows:

                “After having been presqnted with a proper peti-
        tion by the req,uired voters of the two districts,     the Corn-
        missioners’    Court o,f Smith County ordered     an election
        to be held in the Independent School Districts      of Omen
        and Troup.     Said election to determine whether or not the
        Omen District would be consolidated      with the Troup dis-
        trict.   The election Judge of the Omen district has pre-
        sented a bill to Smith County for his services      and the ser-
        vices of his two assistants.     The consolidation   move failed
        to carry and it appears the school authorities      of the Omen
        district refused to pay the election expense.                                       *

               “Please advise relative to the authority of the Com-
        missioners’   Court of Smith County to appropriate   County
        funds to pay Election judges in common school districts
        and in independent school districts.

              ”                   ”
                  .   .   .   .




             Article  2806, Vernon’s  Annotated Civil Statutes authorizes
the holding of elections for the purpose of consolidating  contiguous com-
mon school districts,   contiguous independent school districts  and further
provides  that common school districts   may in like manner be consolidated
with contiguous independent school dis~trtcts.

              Articles                2746, 2746a and 2746b, Vernon’s   Annotated   Civil       Stat-
Honorable   B. T. Walters,     page    2 (o-4919)




utes regarding   school district elections and expenses incurred in con-
nection therewith provide in effect that all expenses incurred  in con-
nection with or incidental to any school district election in connection
with a public school within such school district shall be paid out of the
available maintenance   fund belonging to such district or certain expenses
enumerated   in Article 2746, supra, shall be paid out of the local funds of
the school district where the election was held.

             Therefore,      all election expenses incurred by school districts
must be paid out of the      available   maintenance fund belonging to the school
district or districts  or    the local funds of the school district or districts
where the election was       held as authorized by said statutes

             Specifically answering    your question you are advised that it is
the opinion of this department that the Commissioners’      Court of Smith
County has no authority to appropriate     County funds to pay election judges
in common school districts    or independent school districts   for any elec-
tion held in such district or districts.

               Trusting   that the foregoing        fully answers     your inquiry,   we are

                                               Yours     very truly

                                      ATTORNEYGENERALOFTEXA




                                      BY              /s/   Ardell Williams
                                                              Ardell Williams
                                                                    Assistant
AW :mp:da

APPROVED       OCT    20, 1942

/s/   Gerald   C. Mann

ATTORNEY       GENERAL       OF   TEXAS
                                                                APPROVED   OPINION
                                                               COMMITTEE   BY BWB
                                                                    CHAIRMAN